Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the caption “Independent Registered Public Accounting Firm” in the Prospectus and Statement of Additional Information and to the use of our reports dated November 28, 2011 with respect to the financial statements of Principal National Life Insurance Company and the financial statement schedules of Principal National Life Insurance Company, in Pre-Effective Amendment No. 2 to the Registration Statement (Form N-6, No. 333-175768) of Principal National Life Insurance Company Variable Life Separate Account and the related prospectus of the Principal Variable Universal Life Income III SM . /s/ Ernst & Young LLP Des Moines, Iowa December 9, 2011 1112-1312374
